Opinion filed January 26, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00341-CV
                                     __________

                     LUIS AUGUSTO DIAZ, Appellant
                                          V.
      PROGRESSIVE COUNTY MUTUAL INS. CO., Appellee


                    On Appeal from the County Court at Law
                            Midland County, Texas
                        Trial Court Cause No. CC18526


                     MEMORANDUM OPINION
      Luis Augusto Diaz filed a notice of appeal on November 30, 2016. When the
appeal was filed, the clerk of this court requested that Appellant forward the $205
filing fee, an amended notice of appeal, and a docketing statement to this court on
or before December 12, 2016. We notified Appellant by letter dated January 3, 2017,
that all three of these items were past due. In that letter, we informed Appellant that
“this appeal may be dismissed” if this court had not received these items by
January 10, 2017. As of this date, Appellant has not remitted the filing fee, an
amended notice of appeal, or the docketing statement.
      Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX. R.
APP. P. 5, 42.3.


                                                    PER CURIAM


January 26, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2